Title: From George Washington to Anthony Whitting, 14 October 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
[Philadelphia] Oct. 14th 1792.

I arrived in this City yesterday afternoon, without encountering any accident except what you are acquainted with by the return of the Mare from George Town; and the indisposition of

Richard; who, with difficulty, was able to travel from Baltimore to this place, on acct of the fever wch returnd on him.
Recollecting that it was my desire that you should send the Reports to the Post Office every Wednesday afternoon, & receive at the sametime my communications from thence; I shall now, to avoid the delay of a week, mention such things as have occurred to me since I left home, and were not communicated to you; or, if mentioned at all, were but slightly touched upon; from the hurried situation into which I had been thrown.
Having left the disposition of the Mansion House people to you, I wish to know how they are arranged; and think the sooner they are distributed to their permanent abodes the better. Those which I alloted to the Gardener, are neither to be idle themselves, nor to support him in idleness; but are to enable him to carry certain plans of mine into effect with more promptness; and in a better manner (under his immediate superintendance) than it otherwise could be, without withdrawing your attention more than it ought to be from matters of greater magnitude. The things which I want him to do with these people (aided by the Mansn Ho. Cart) are to complete the upper garden Walk, with gravel, taken from the nearest Pit wch is hid from view; & this I think may be found in a gully in the Clover lot, in front of the M: House. The gravel to pass through a wooden sieve, to take out Stones of too large a size. To gravel the Walks in the Pine labyrinths, on both sides of the Lawn West of the House. To plant fresh clumps as soon as the trees can be removed; in the Buck Wheat Lot; the two clover lots; &ca; & of the best, & most ornamental trees—quick in their growth. These clumps are not to be placed with regularity as they respect one another—nor the trees in each, individually. Nor are the clumps to cover (individually) half the ground those did which were planted out last fall, Winter, & Spring. In a word, the trees are to be so close together in each Clump as for the tops, in a little while, to appear as if they proceeded from one trunk. they can always be thinned if found too thick. Those clumps wch are already planted (if alive) may be thickened in the manner I have described, and with the same kind of trees; provided they do not stand in too formal a point of view, one to the other. The ever-greens must be removed when they can be taken up with a compact & solid body of frozen earth to the Roots, otherwise the labour will be lost, and another year

will pass away without accomplishing my design; as abundant experience has incontestibly proved. The flowering ever-green Ivy, I want them to plant thick around the Ice house upper side—not of the tallest kind, but of an even height: this should be taken up as above; & to insure its thriving, as well as barely living, there ought, I conceive, to be a bed of its natural soil prepared two or three feet deep, & as wide as the transplantation (six or eight feet at least) is intended. The like at the No. East of the same lawn, by the other Wall. and if beyond that Hah! Hah!—between it and the Path leading from the Barn to the wild Cherry tree in the Hollow, was pretty thickly strewed with them (of the lower sort) & intermixed freely with the bush honey suckle of the Woods, it would, in my opinion, have a pleasing effect. Besides these things, & keeping the Gardens (my small, as well as the others)—lawns—Shrubberies, and Ovals clean & free from Weeds and grass, I would have what is called the Vineyard Inclosure cleansed of all the trash that is in it, and got in perfect order for fruit trees—Kitchen vegitables of various kinds—experimental grasses—& for other purposes. Perhaps after the trash & grubs are taken out, a good plowing with a strong team where there is nothing growing may be an essential preparatory operation for the work that is to follow. The old ditch & bank which splits this inclosure in two is to be levelled, & the trees, except here & there one, taken away; in these I do not comprehend fruit trees; After these things are accomplished—or in weather when they cannot be employed usefully in either of the works before enumerated, these (Negro) hands may be employed in cutting wood, or in other work with the Mansion House Gang.
I would have the Gardener also, with these people, if the Autumn is a proper Season for it, if not, without fail in the Spring, plant cuttings of the Weeping Willow, yellow willow, or Lombardy Poplar prefering the first & last mentioned, at the distance of a foot, or 18 Inches apart from the Smiths shop, quite as the Post & Rail fence runs, around both these inclosures; and the Vine yard inclosure; also that lately sown in Lucern from the Stercorary to the river fence: that by entwining them as they grow up I may have a substitute for the fences that are now there. To do this, is of the utmost importance to my interest; as it also is in a more essential degree, to supply by hedges of this, or some

other kind all my other fences; as well the exterior ones as those which seperate the different fields from one another. I have laboured to effect this latter point for years. I have pressed it, & pressed it again—but, strange to tell! the Season has either been suffered to pass away before it is set about; or it has either been set about improperly; or, no care has been taken afterwards to preserve & nourish the young plants so as to fit them for the purpose they were intended. Let me therefore in the strongest terms possible, call your attention to this business, as one, than which nothing is nearer, both to my interest and wishes; first, because it is indispensably necessary to save timber & labour; and secondly, because it is ornamental to the Farm, & reputable to the Farmer. If you want Honey locust seed, or any thing else from hence to enable you to effect these I will send them. About the Mansion House (and indeed in other cross fences; where Hogs cannot come) I think the Weeping Willow & lombardy poplar, which are quick of growth, is to be preferred. Save much of the Cedar Berries, and (after washing, & rubbing off the glutinous coating around the Seed) sow them in every place where you think they can be established to advantage. This might be done even, where you put the cuttings above mentioned (at the Plantations) as a more permanent fence than the other; which may yield, as the Cedars grow up, and are plashed.
Let the hands at the Mansion House Grub well, & perfectly prepare the old clover lot at the Mansion House for whatever you may incline to put into it, preparatory for grass, with which it is to be laid down. When I say grub well, I mean that every thing wch is not to remain as trees should be taken up by the roots; so as that the Plow may meet with no interruption, and the field lye perfectly smooth for the Scythe. Let this, I earnestly request, be received as a general, & positive direction; for I seriously assure you, that I had rather have one Acre cleared in this manner, than four in the common mode; especially in all grounds designed for grass; & for the reasons which I have often mentioned to you. It is a great, & very disagreeable eye-sore to me, as well as a real injury in the loss of labour & the Crop (ultimately) and the destruction of Scythes, to have foul meadows. After this is done by the Mansion House people, let them begin at the Wharf, or rather at what is called hell hole, and Grub as has been cleared
    error.  TJM-->

  

all the under-growth, trimming the large from that place to the cross fence which runs down from the spring to the River fence, that I may, when the wet spots are made dry, & without plowing or breaking the ground more than a harrow would do, lay it down in grass—And when these two objects are accomplished, if nothing else more desirable should occur, to set them about, they might be employed in grubbing & preparing the ground I once (as you know) contemplated as a Corn field for the Muddy hole people at the Mansion House.
It is my wish that no hogs may be put up for Porke that is not of sufficient size and age. I had rather have a little Porke that is good, than much bad.
I am persuaded your exertion, to get out your Wheat, will be commensurate to the necessity; that gathering of Corn (as soon as it can be with safety) may follow before the frosts may render it pernicious to run Carts over the Wheat, that is amongst it. Delay no time in getting up—threshing out—and measuring your Buck Wheat that I may know what is made. Nor in digging up the Potatoes at Dogue-Run. And I am persuaded you will begin your Autumn plowing as soon as circumstances will permit—remember that the season is now approaching fast when frosts will put a stop to this business.
The second Visto which I mentioned to you is but a secondary object, and yet I am anxious to know over what ground it will pass; but this may be done by a line of stakes in an avenue not more than Six feet wide.
The Sooner the old Quarter is pulled down the better. Davis may then do up the Wall, and he ought, in time, to do the other Jobs I mentioned to you—to wit—the Chimney in the Neck—the Chimney at French’s—& that at Bishops house[.] the Vault (burying place) also wants repair. After these he will, as late as the Weather will permit, proceed in painting; first finishing the Quarter—then the four Garden houses—then the Smoke house & Store—then the old Spinning house, Wash house, & Coach house with red roofs as the others have—After doing this work—or when obliged to quit it he will join the Carpenters. This Nuclus may do immediately; or as soon as all the Cedars, locusts, and other valuable Wood where Sam has been clearing, can be stripped of its limbs & brought to, & secured in, or at the Barn.

As it is proposed that the hands at Muddy hole should obtain their Corn ground at Dogue run, parts of it that now are, or probably will be wet in the Spring, ought without loss of time to be ditched; that they may be thoroughly grubbed this fall, or in the Winter; and the middle meadow there are two places, I conceive, that will want main ditches, besides smaller cross ditches, viz.—the arm of the swamp running up towards the Spring—& the other arm leading to the outer fence. What Ditching may be wanting in the Mill swamp, above the present Corn field therein, I know not; one main ditch, however, will certainly be necessary, & more than probably one or two cross ones. But in this case, as in every other, it is my express desire that no more may be attempted than what can be compleatly, & effectually executed.
As I have already furnished you with a memorandum of the work marked out for the Carpenters, I need not, at this time, add any thing on that head; except a wish that the Well may be compleated agreeably to the model, that I may know whether it will answer or not. And, if it was not mentioned in my last, that the Qr may be taken down.
Endeavor to provide Oyster Shells in the course of this Winter, that, in case I should resolve on it, there may be no let, or delay in building a Barn, or treading floor at Dogue-run to be in readiness for the next Wheaten Crop. I met with a Nephew of mine—Colo. Willm Augustine Washington—at George Town, who promised to engage some persons, if he could, to carry shells to Mount Vernon for me; if this should happen but do not depend upon it you must take what are brought, although you may have entered into other engagements; as it will be on my acct he sends them; they must be paid for on delivery; I do not suppose they will exceed 16/8 or 18/. the hundred bushels, but if they are engaged for me they must be taken if they do exceed this price.
As I can get Iron as cheap, if not cheaper here than it is obtained from Alexandria, send me the sizes of the Bars, plates, &ca which you would have to compose a Tonn, and I will send it from hence before the frost sets in.
Mrs Washington requested the Gardeners Wife—& she readily undertook it—to superintend, under your general direction, the care of the Spinners. This will also lessen the minutiæ of your business, & enable you to attend closer to the great, & important parts of it. Put her in a good & regular mode, & keep her to the

exercise of it. An allowance will be made her for the trouble this business will occasion. Tell the Gardener, it is my desire that he should raise Chesnut trees from the Nuts of those which grow on the front Lawn.
Although it is last mentioned, it is foremost in my thoughts, to desire you will be particularly attentive to my Negros in their sickness; and to order every Overseer positively to be so likewise; for I am sorry to observe that the generality of them, view these poor creatures in scarcely any other light than they do a draught horse or Ox; neglecting them as much when they are unable to work; instead of comforting & nursing them when they lye on a sick bed. I lost more Negros last Winter, than I had done in 12 or 15 years before, put them altogether. If their disorders are not common, and the mode of treating them plain, simple & well understood, send for Doctr Craik in time. In the last stage of the complaint it is unavailing to do it. It is incurring an expence for nothing.
I shall now briefly say, that the trust I have reposed in you is great, & my confidence that you will faithfully discharge it, is commensurate thereto. I am persuaded of your abilities, industry & integrity; cautioning you only, against undertaking more than you can execute well, under almost any circumstances; and against (but this I have no cause to suspect) being absent from your business; as example, be it good or bad, will be followed by all those who look up to you. Keep every one in their places, & to their duty; relaxation from, or neglects in small matters, lead to like attempts in matters of greater magnitude; and are often trials in the under Overseers to see how far they durst go. Have all the Tools collected from the scattered situation in which they are, and all that are not in use, put securely away; the loss, or abuse of Tools, though nothing to the Overseers—when they can ask more and obtain them, is a very heavy expence to those who have them to furnish & are to be at the expence of providing them.
I beseech you to be very attentive to the fires, keeping none in the yard except the one in your own room and another in the Kitchen—the latter to be under the particular care of Frank & his wife. Let the Gates be locked—The gravel may be dropped at the back door of the Garden, as in any event, I believe, it must be wheeled in hand barrows. the same may, possibly be done by

the gravel for the Pine labyrinths—that is, come in on the back side of them. I remain Your friend &ca

Go: Washington


P.S. Let me know when the Major left Mt Vernon, and how he was at the time.

